Citation Nr: 0510150	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  02-10 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative disc 
disease (DDD) of the lumbosacral spine with status post 
fusion at L5-S1; in excess of 20 percent prior to June 20, 
2004, and in excess of 40 percent on and after June 20, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from February 1976 to February 
1984.

This appeal to the Board of Veterans' Appeals (Board) 
previously arose from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The RO granted entitlement to an increased evaluation of 20 
percent for DDD of the lumbosacral spine with status post 
fusion at L5-S1 effective July 20, 2000.

In February 2004 the Board remanded the case to the RO for 
further development and adjudicative action.

In July 2004 the RO granted entitlement to an increased 
evaluation of 40 percent for DDD of the lumbosacral spine 
with status post fusion at L5-S1 effective June 20, 2004.

The case has been returned to the Board for further appellate 
review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO issued a VCAA notice letter to the veteran in 
connection with her current appeal in February 2004.

In the February 2004 remand of the case to the RO the Board 
specifically requested that the VA examiner record on the 
examination report that the claims file had been made 
available for review in conjunction with the examination.  
While the appellant was examined by VA in July 2004, there is 
no indication in the examination report that the claims file 
was in fact made available for review in conjunction with the 
examination.  Furthermore, it appears from the examination 
report that the claims file was not made available for 
review.

The fact that the July 2004 VA examination in all probability 
was conducted without access to the appellant's claims file 
renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2004). ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.") See also Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

("[F]ulfillment of the statutory duty to assist...includes 
the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one." (emphasis 
added)).  Accordingly, further development is warranted.

Additionally, the Board notes that the appellant submitted an 
April 2004 private magnetic resonance imaging (MRI) of the 
spine without waiver of initial review of this evidence by 
the RO.

According to pertinent regulatory criteria, a supplemental 
statement of the case, so identified, will be issued and 
furnished to an appellant and his or her representative, 
following the receipt of additional pertinent evidence after 
a statement of the case or the most recent supplemental 
statement of the case has been issued and before the appeal 
is certified and transferred to the Board.  38 C.F.R. 
§ 20.1304 (2004).  

Given that the veteran has submitted additional evidence and 
has not waived initial RO consideration, it is incumbent upon 
the RO to review the evidence and issue an appropriate 
supplemental statement of the case.  

Additionally, the appellant has advised in a recent statement 
that there are additional records supporting her claim for an 
increased evaluation of her low back disability at the VA 
Medical Center in Little Rock, Arkansas.  These records must 
be obtained and associated with the claims file.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should request and 
associate with the claims file all 
outstanding medical records not 
previously obtained from the VA Medical 
Center in Little Rock, Arkansas, and 
associated them with the claims file.

2.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).
3.  The VBA AMC should arrange for VA 
special orthopedic and neurological 
examinations of the veteran by an 
orthopedic surgeon and a specialist in 
neurological disorders, or other 
available appropriate medical specialists 
including on a fee basis if necessary for 
the purpose of ascertaining the extent of 
severity of her DDD of the lumbosacral 
spine with status post fusion at L5-S1.

The claims file, copies of 38 C.F.R. §§ 
4.40, 4.45, 4.59, copies of the previous 
and amended criteria for rating 
disabilities of the spine, and a separate 
copy of this remand must be made 
available to and reviewed by the 
examiners prior and pursuant to 
conduction and completion of the 
examinations.  The examiners must 
annotate the examination reports that the 
claims file was in fact made available 
for review in conjunction with the 
examinations.  Any further indicated 
special studies must be conducted.  It is 
requested that the examiners address the 
following medical issues:

(a) Does the service-connected DDD of the 
lumbosacral spine with status post fusion 
at L5-S1 involve only the nerves, or does 
it also involve the muscles and joint 
structure?

(b) Does the service-connected DDD of the 
lumbosacral spine with status post fusion 
at L5-S1 cause weakened movement, excess 
fatigability, and incoordination, and if 
so, can the examiners comment on the 
severity of these manifestations on the 
ability of the appellant to perform 
average employment in a civil occupation?  
If the severity of these manifestations 
cannot be quantified, the examiners 
should so indicate.

(c) With respect to the subjective 
complaints of pain, the examiners are 
requested to specifically comment on 
whether pain is visibly manifested on 
movement of the joints, the presence and 
degree of, or absence of, muscle atrophy 
attributable to the service-connected DDD 
of the lumbosacral spine with status post 
fusion at L5-S1, the presence or absence 
of changes in condition of the skin 
indicative of disuse due to the service-
connected DDD of the lumbosacral spine 
with status post fusion at L5-S1, or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected DDD of the 
lumbosacral spine with status post fusion 
at L5-S1.

(d) The examiners are also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected DDD of 
the lumbosacral spine with status post 
fusion at L5-S1, and if such overlap 
exists, the degree to which the 
nonservice-connected problem(s) creates 
functional impairment that may be 
dissociated from the impairment caused by 
the service-connected DDD of the 
lumbosacral spine with status post fusion 
at L5-S1.  If the functional impairment 
created by the nonservice-connected 
problem(s) cannot be dissociated, the 
examiners should so indicate.

Any opinions expressed by the examiners 
must be accompanied by a complete 
rationale, and address the provided 
criteria.


4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
increased evaluation for the service-
connected DDD of the lumbosacral spine 
with status post fusion at L5-S1.  In so 
doing, the VBA AMC should document its 
consideration of the applicability of the 
criteria under 38 C.F.R. §§ 3.321(b)(1), 
4.40, 4.45, 4.59 (2004), and the previous 
and amended criteria for rating spinal 
disabilities.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

No action is required of the veteran until she is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of her 
claim for an increased evaluation for her service-connected 
DDD of the lumbosacral spine with status post fusion at L5-
S1, and may result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


